Case: 19-10173     Document: 00515904607          Page: 1     Date Filed: 06/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 17, 2021
                                   No. 19-10173
                                                                       Lyle W. Cayce
                                                                            Clerk
   Thomas George Craaybeek,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:17-CV-107


   Before Owen, Chief Judge, and Clement and Higginson, Circuit
   Judges.
   Stephen A. Higginson, Circuit Judge:*
          Thomas George Craaybeek shot at officers who came to his home in
   response to a 9-1-1 call. A jury convicted him of aggravated assault by threat
   on a public servant and assessed his punishment at life imprisonment. The



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10173      Document: 00515904607          Page: 2   Date Filed: 06/17/2021




                                    No. 19-10173


   jury foreman had worked in law enforcement, was still a reserve officer, and
   was acquainted with almost every State witness. In this federal habeas
   appeal, Craaybeek argues that he was denied an impartial jury because the
   jury foreman was impliedly biased against him. For the reasons articulated
   herein, we AFFIRM the denial of Craaybeek’s habeas petition.
                                         I.
                                         A.
          In 2014, law enforcement received a 9-1-1 call that Thomas George
   Craaybeek had shot his wife in their home. State Trooper James Lattimore
   responded to a dispatch issued by the Young County Sheriff’s Department,
   and when he arrived at Craaybeek’s home, an Olney police officer was also
   at the scene. As the two waited for additional officers to arrive, multiple
   gunshots were fired from Craaybeek’s home, and the gunfire continued after
   Young County Sheriff’s deputies arrived. Craaybeek ultimately surrendered.
   See Craaybeek v. State, No. 02-15-00454-CR, 2016 WL 4491225, at *1 (Tex.
   App. Aug. 26, 2016).
          A grand jury charged Craaybeek with aggravated assault against a
   public servant in violation of Texas Penal Code § 22.02(b)(2)(B). Craaybeek
   pleaded not guilty and proceeded to trial. The jury found him guilty. The
   jury also determined Craaybeek’s punishment. With the discretion to choose
   a term of imprisonment ranging from five years to life, the jury chose life.
          This appeal centers on Craaybeek’s claim that he was denied an
   impartial jury because Charlie Parker Jr., the jury foreman, was impliedly
   biased against him. Craaybeek points to three reasons that Parker was biased.
   First, Parker had a 26-year career in law enforcement with the Graham Police
   Department and the Young County Sheriff’s Department that employed two
   of the State witnesses/victims. Second, at the time of trial, Parker was a
   reserve officer with the Olney Police Department, which employed four of




                                          2
Case: 19-10173         Document: 00515904607            Page: 3      Date Filed: 06/17/2021




                                         No. 19-10173


   the State witnesses/victims. Finally, because of his background in law
   enforcement, Parker was personally familiar with eight of the nine State
   witnesses/victims. 1
           Parker disclosed his acquaintance with State witnesses during voir
   dire. When the prosecutor listed 12 “potential witnesses or people involved
   in this case,” Parker disclosed, “I know all of them.” When defense trial
   counsel asked Parker whether he knew Trooper Lattimore, the State’s lead
   witness, Parker stated that he had “met him a couple of times” but did not
   know him “real well” and had not meaningfully interacted with him “in the
   last nine years.”
           Parker also disclosed his prior law enforcement career in an exchange
   with trial defense counsel: “I’ve got 26 years full-time law enforcement.
   Retired from Graham Police Department. I was a patrol officer and lead
   investigator with the police department. Spent a year and a half or so with the
   Young County Sheriff’s Office.” He also stated that he was still a reserve
   officer with the Olney Police Department but had not been called “in the past
   five years.”
           Trial defense counsel did not challenge Parker for cause or exercise a
   peremptory strike against him. Trial defense counsel did, however, challenge
   other potential jurors for cause.
                                              B.
           Craaybeek’s conviction and life sentence were affirmed on appeal, and
   the Texas Court of Criminal Appeals (“TCCA”) refused Craaybeek’s




           1
              Parker also was acquainted with the trial judge, but Craaybeek does not discuss
   this in his appellate briefing.




                                               3
Case: 19-10173      Document: 00515904607            Page: 4   Date Filed: 06/17/2021




                                      No. 19-10173


   petition for discretionary review. On direct appeal, Craaybeek did not raise
   the issue of implied juror bias.
          In the habeas application he submitted to the TCCA, Craaybeek
   raised for the first time the claim that the jury foreman, Charlie Parker Jr.,
   was biased because of his law enforcement background and his familiarity
   with most witnesses. The TCCA denied his application on the merits
   without a written order. Craaybeek then filed a habeas petition in federal
   district court raising three claims, one of which was, again, the implied juror
   bias claim. A magistrate judge concluded that all three of Craaybeek’s claims
   were meritless. In addition, the magistrate judge also concluded sua sponte
   that the claim of juror bias was procedurally barred because the defense had
   not challenged Parker for cause or exercised a peremptory strike against him,
   thereby waiving the issue under state law. The district court adopted the
   magistrate judge’s findings over Craaybeek’s written objections. The district
   court denied a COA.
          Craaybeek timely appealed and moved this court for a COA. We
   granted a COA as to two issues: “(1) whether Craaybeek waived his claim of
   implied jury bias by failing to object to the seating of the jury foreman, and
   (2) if not, whether Craaybeek was denied an impartial jury because the jury
   foreman was presumptively biased against him.”
                                          II.
          In a habeas appeal, we review the district court’s findings of fact for
   clear error and its conclusions of law de novo, applying the same standard of
   review to the state court’s decision as the district court. Buckner v. Davis,
   945 F.3d 906, 909 (5th Cir. 2019), cert. denied, 140 S. Ct. 2832 (2020).
          In addition, the state court’s decision is subject to the deferential
   standards of the Antiterrorism and Effective Death Penalty Act of 1996
   (“AEDPA”). As relevant to this appeal, we may grant habeas relief on a




                                           4
Case: 19-10173      Document: 00515904607           Page: 5    Date Filed: 06/17/2021




                                     No. 19-10173


   claim that a state court adjudicated on the merits if, inter alia, the
   adjudication “resulted in a decision that was contrary to, or involved an
   unreasonable application of, clearly established Federal law, as determined
   by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1).
                                          III.
          The first claim on which we issued a COA is whether Craaybeek
   waived his claim of implied jury bias by failing to object to the seating of the
   jury foreman. But we need not answer this question. Because the TCCA
   denied Craaybeek’s habeas application on the merits, the district court erred
   when it concluded that federal review of Craaybeek’s implied bias claim was
   procedurally barred.
          It is well settled that the independent and adequate state ground
   doctrine “applies to bar federal habeas when a state court declined to address
   a prisoner’s federal claims because the prisoner had failed to meet a state
   procedural requirement.” Coleman v. Thompson, 501 U.S. 722, 729–30
   (1991), modified in part on other grounds by Martinez v. Ryan, 566 U.S. 1 (2012).
   For a claim to be procedurally barred, “the last state court to consider the
   claim [must have] expressly and unambiguously based its denial of relief on a
   state procedural default.” Fisher v. Texas, 169 F.3d 295, 300 (5th Cir. 1999).
   This court has consistently held that “the Texas contemporaneous objection
   rule, as applied by the TCCA to [a] petition for writ of habeas corpus, is an
   independent and adequate state-law procedural ground sufficient to bar
   federal court habeas review of federal claims.” Amos v. Scott, 61 F.3d 333,
   345 (5th Cir. 1995); see also Fisher, 169 F.3d at 300.
          Here, however, the TCCA denied Craaybeek’s habeas application on
   the merits: it wrote that the application was “denied without written
   order”—it did not invoke any procedural rule.              This constitutes an
   adjudication on the merits because “[u]nder Texas law a denial of relief by




                                           5
Case: 19-10173      Document: 00515904607          Page: 6   Date Filed: 06/17/2021




                                    No. 19-10173


   the Court of Criminal Appeals serves as a denial of relief on the merits of the
   claim.” Miller v. Johnson, 200 F.3d 274, 281 (5th Cir. 2000). As the TCCA
   has written: “In our writ jurisprudence, a ‘denial’ signifies that we addressed
   and rejected the merits of a particular claim while a ‘dismissal’ means that
   we declined to consider the claim for reasons unrelated to the claim’s
   merits.” Ex parte Torres, 943 S.W.2d 469, 472 (Tex. Crim. App. 1997).
          The State has not argued, and the district court did not find, that
   Craaybeek’s claim was waived as a matter of federal law. Rather, the district
   court sua sponte determined that Craaybeek’s claim was procedurally barred
   by his failure to comply with a state rule. This was error because the TCCA
   denied Craaybeek’s claim on the merits and did not expressly and
   unambiguously rely on state procedural default. Rather than allow this error
   to decide the appeal because of Craaybeek’s failure to address it in his pro se
   briefing, however, we instead address the substance of Craaybeek’s claim, as
   the State invites us to do. See Busby v. Dretke, 359 F.3d 708, 720 (5th Cir.
   2004) (stating this court need not always address whether a claim is defaulted
   before reaching its merits).
                                        IV.
          The second claim on which we issued a COA is whether Craaybeek
   was denied an impartial jury because the jury foreman was impliedly biased
   against him.
          “The Sixth Amendment guarantees an impartial jury, and the
   presence of a biased juror may require a new trial as a remedy.” Hatten v.
   Quarterman, 570 F.3d 595, 600 (5th Cir. 2009). “A juror is biased if his
   ‘views would prevent or substantially impair the performance of his duties as
   a juror in accordance with his instructions and his oath.’” Id. (quoting Soria
   v. Johnson, 207 F.3d 232, 242 (5th Cir. 2000)).




                                         6
Case: 19-10173       Document: 00515904607            Page: 7     Date Filed: 06/17/2021




                                       No. 19-10173


          “Actual bias exists when the juror failed to answer a material question
   honestly on voir dire, and a correct response would have provided a valid
   basis for a challenge for cause.” Id. (citing McDonough Power Equip., Inc. v.
   Greenwood, 464 U.S. 548, 556 (1984)). “A claim of alleged bias is ordinarily
   addressed in a hearing where the judge examines the juror and obtains
   assurances of the juror’s impartiality.” Id. (citing Brooks v. Dretke, 444 F.3d
   328, 330 (5th Cir. 2006)).
          By contrast, implied bias—at issue in this case—exists when “no
   reasonable person could not be affected in his actions as a juror.” Brooks, 444
   F.3d at 331. In these extreme situations, “the Constitution refuses to accept
   any assurances to the contrary.” Id. In other words, “[w]here a juror has a
   close connection to the circumstances at hand . . . bias may be presumed as a
   matter of law.” Buckner, 945 F.3d at 910 (citing Brooks, 444 F.3d at 330).
          Smith v. Phillips is the leading Supreme Court case considering a claim
   of implied juror bias. 455 U.S. 209 (1982); see also Remmer v. United States,
   350 U.S. 377 (1956); Remmer v. United States, 347 U.S. 227 (1954). The Court
   in Smith declined to presume bias as a matter of law when a juror in a murder
   trial applied for a job in the district attorney’s office, a fact not disclosed until
   after the conviction. Smith, 455 U.S. at 213, 221. In a concurring opinion,
   Justice O’Connor clarified that despite the Court’s holding, there are “some
   extreme situations that would justify a finding of implied bias” and outlined
   three such examples:
          . . . a revelation that the juror is an actual employee of the
          prosecuting agency, that the juror is a close relative of one of
          the participants in the trial or the criminal transaction, or that
          the juror was a witness or somehow involved in the criminal
          transaction.
   Id. at 222 (O’Connor, J., concurring). When considering claims of implied
   juror bias, this court routinely looks to the examples in Justice O’Connor’s




                                            7
Case: 19-10173        Document: 00515904607             Page: 8      Date Filed: 06/17/2021




                                         No. 19-10173


   concurrence. E.g., Buckner, 945 F.3d at 912–14; Uranga v. Davis, 893 F.3d
   282, 288–89 (5th Cir. 2018); Morales v. Thaler, 714 F.3d 295, 299 (5th Cir.
   2013); Brooks, 444 F.3d at 330–31; Solis v. Cockrell, 342 F.3d 392, 396 (5th
   Cir. 2003); Andrews v. Collins, 21 F.3d 612, 620 (5th Cir. 1994); United States
   v. Scott, 854 F.2d 697, 699 (5th Cir. 1988).
           Here, the state court denied Craaybeek’s state habeas application on
   the merits without a written order. Therefore, under AEDPA, we must defer
   to the state court’s decision unless it “was contrary to . . . clearly established
   Federal law, as determined by the Supreme Court.”                           28 U.S.C.
   § 2254(d)(1). 2
           The State argues, for § 2254 purposes, that there is no “clearly
   established” Supreme Court precedent recognizing implied juror bias. But
   like recent panels of this court, we decline to “revisit[] whether this Court
   recognizes the implied-bias doctrine as clearly established law,” Buckner, 945
   F.3d at 915, because the facts presented, though concerning, are not extreme
   ones “sufficient to trigger application of the implied bias doctrine,” Uranga,
   893 F.3d at 288.
           While Parker did have a background in law enforcement, was still a
   reserve officer, and was acquainted with eight of the nine State witnesses,
   these facts fall “outside the extreme genre of cases Justice O’Connor pointed
   to in her concurring opinion in Smith v. Phillips.” Id. Parker was not “an
   actual employee of the prosecuting agency,” “a close relative of one of the
   participants in the trial or the criminal transaction,” or “a witness or
   somehow involved in the criminal transaction.” Smith, 455 U.S. at 222.


           2
             “Because a federal habeas court only reviews the reasonableness of the state
   court’s ultimate decision, the AEDPA inquiry is not altered when, as in this case, state
   habeas relief is denied without an opinion.” Schaetzle v. Cockrell, 343 F.3d 440, 443 (5th
   Cir. 2003).




                                               8
Case: 19-10173      Document: 00515904607           Page: 9   Date Filed: 06/17/2021




                                     No. 19-10173


   Furthermore, his circumstance cannot be described as the functional
   equivalent of one of these “extreme situations,” such as being a close relative
   to an employee of the prosecuting agency. Scott, 854 F.2d at 699. Although
   he was acquainted with almost every State witness, the record does not
   support the conclusion that Parker had a “close relationship” with any of
   them. Solis, 342 F.3d at 398–99. In fact, the record suggests the opposite:
   regarding Trooper Lattimore, the State’s primary witness, Parker averred
   that although he had “met him a couple of times” he did not know him “real
   well” and had not meaningfully interacted with him “in the last nine years.”
   Regarding the other State witnesses, the record shows only that Parker
   “work[ed]” with them. The record also contains no evidence that Parker
   was “otherwise emotionally involved” in the case. Id. at 399. For example,
   he was not a victim of a similar crime, Buckner, 945 F.3d at 914; a victim of
   Craaybeek’s crime, Uranga, 893 F.3d at 289–90 (Haynes, J., dissenting); or
   facing prosecution by the trial prosecutor, Brooks, 444 F.3d at 332.
          Finally, Parker’s candid and full disclosure of his prior employment,
   current employment, and familiarity with State witnesses coupled with trial
   counsel’s inquiry into these circumstances and decision to not strike or
   challenge Parker for cause undermine a determination of implied bias. See
   Smith, 455 U.S. at 222 (describing events that would support a finding of
   implied bias as “revelation[s]”). Counsel elicited, for example, that Parker
   “ha[d] a problem with officers that overstep the laws . . . .” Parker even
   stated that he had left police work to join a state office that was “gas” to law
   enforcement’s “fire”: “you don’t get them anywhere close to each other.”
          Without caselaw assessing a multiplicity of factors in the implied juror
   bias context, and under AEDPA’s deferential standard, we are unable to
   conclude that Craaybeek’s claim warrants habeas relief. Significantly, we
   emphasize that Parker disclosed the affiliations and acquaintances at issue
   during voir dire, and trial counsel examined him as to his ability to remain



                                          9
Case: 19-10173        Document: 00515904607          Page: 10   Date Filed: 06/17/2021




                                      No. 19-10173


   impartial. While a juror’s assurance that he can be fair and impartial is
   irrelevant in a true implied bias context, Brooks, 444 F.3d at 331, trial
   counsel’s full exploration of Parker’s connections was akin to the posttrial
   hearing remedy outlined in Smith, 455 U.S. at 221.
                                          V.
          Although it is an open question whether a claim of implied juror bias
   is clearly established federal law, the facts Craaybeek alleges do not fall within
   the “extreme situations” in which courts have presumed bias as a matter of
   law. We therefore AFFIRM the district court’s denial of Craaybeek’s
   habeas petition.




                                          10